NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1


            United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Submitted August 29, 2007*
                              Decided August 30, 2007

                                       Before

                    Hon. WILLIAM J. BAUER, Circuit Judge

                    Hon. RICHARD A. POSNER, Circuit Judge

                    Hon. JOEL M. FLAUM, Circuit Judge


Nos. 06-3970, 07-1824

OSCAR GUILLEN,                                Appeals from the United States District
         Petitioner-Appellant,                Court for the Southern District of
                                              Indiana, Indianapolis Division

             v.                               No. 1:05-cv-1052-JDT-TAB

ALAN FINNAN,                                  John Daniel Tinder,
         Respondent-Appellee.**               Judge.


                                     ORDER

       Indiana inmate Oscar Guillen refused to take a urine test, which is a Class A
Offense at his institution. He even signed a form documenting his refusal to submit
to the test. Based on this form and a correctional officer’s report about the incident,

      *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
      **
        Alan Finnan, who became the superintendent of the Wabash Valley
Correctional Center after this appeal was filed, has been substituted for Craig A.
Hanks as the appellee. See Fed. R. App. P. 43(c)(2).
Nos. 06-3970, 07-1824                                                          Page 2


a disciplinary hearing board sanctioned him to three months’ disciplinary
segregation and demoted his credit-earning class. After exhausting his
administrative appeals, Guillen filed a petition for a writ of habeas corpus under 28
U.S.C. § 2254, arguing that his disciplinary conviction was not supported by
constitutionally sufficient evidence and that he was denied an impartial decision
maker. The district court denied the petition, and Guillen now appeals. We affirm.

        In this appeal Guillen reasserts that his right to due process was violated
because there was insufficient evidence to establish his guilt. Due process requires
a disciplinary conviction that results in a demotion in an inmate’s credit-earning
class to be supported by “some evidence,” see Superintendent, Mass. Corr. Inst.,
Walpole v. Hill, 472 U.S. 445, 455 (1985); Piggie v. Cotton, 344 F.3d 674, 677 (7th
Cir. 2003); Montgomery v. Anderson, 262 F.3d 641, 645 (7th Cir. 2001). Guillen’s
written admission that he refused the drug test, which is corroborated by the
officer’s report, easily meets this standard, see Webb v. Anderson, 224 F.3d 649, 652
(7th Cir. 2000).

       Guillen, however, appears to argue that the report and form should be
excluded as fruit of an illegal search because, he contends, the officers lacked
probable cause for testing him. But even if the officers lacked probable cause,
Guillen’s refusal to submit to the test was not constitutionally protected because
prison officials are not required to have probable cause to conduct a drug test on an
inmate and may force prisoners to undergo random urinalysis testing. See
Thompson v. Souza, 111 F.3d 694, 702 (9th Cir. 1997); Lucero v. Gunter, 17 F.3d
1347, 1350 (10th Cir. 1994); Forbes v. Trigg, 976 F.2d 308, 312-13 (7th Cir. 1992);
Spence v. Farrier, 807 F.2d 753, 755 (8th Cir. 1986). We routinely give “wide-
ranging deference” to the prison and its interest in preserving internal order and
security. Forbes, 976 F.3d at 313 (citation and quotation marks omitted). This
includes preventing the unauthorized use of narcotics, the detection of which may
be obtained through compulsory and random drug testing. Id.

      Accordingly, in case no. 06-3970, the judgment of the district court is
AFFIRMED. Case no. 07-1824, which we consolidated for purposes of briefing and
disposition, is DISMISSED as duplicative.